In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated November 25, 1997, which granted the plaintiff’s motion to quash five subpoenas served upon nonparties and denied her cross motion to vacate the plaintiff’s note of issue.
Ordered that the order is affirmed, with costs.
The Supreme Court may, in its discretion, grant permission to conduct additional discovery after the filing of a note of issue and certificate of readiness, where the moving party demonstrates that unusual or unanticipated circumstances developed subsequent to the filing requiring additional pretrial proceed*476ings to prevent substantial prejudice (see, 22 NYCRR 202.21 [d]). In the present case, however, the defendant failed to offer any evidence of unusual or unanticipated circumstances subsequent to the filing of the note of issue which would justify relieving her of her failure to conduct timely depositions of the nonparty witnesses. Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.